UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7480


TIMOTHY WAYNE MCCOY,

                       Petitioner – Appellant,

          v.

WARDEN KUMA J. DEBOO,

                       Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:11-cv-00076-JPB-DJJ)


Submitted:   February 16, 2012             Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy W. McCoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Wayne McCoy, a federal prisoner, appeals the

district    court’s    order   accepting    the     recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition and his motion to contact

jurors.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm substantially for the reasons

stated     by   the    district    court.         McCoy    v.   DeBoo,     No.

2:11-cv-00076-JPB-DJJ (N.D.W. Va. Oct. 26, 2011).               In addition,

we have considered McCoy’s motion to contact jurors separately

from his § 2241 petition, and we find it was correctly denied.

We deny McCoy’s motion for a transcript at Government expense.

We   dispense   with   oral    argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2